Citation Nr: 1757809	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral thumb disorder.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for a right big toe disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force with active duty from May 2001 to May 2006 with additional active duty service as a cadet at the United States Air Force Academy between June 1997 and May 2001. This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2008 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, there were multiple issues on appeal.  In a May 2017 rating decision, service connection was granted for a right shoulder strain with rotator cuff tendonitis, left and right wrist arthritis, left great toe sprain, right little finger non-displaced fracture, and a right middle finger dislocation. In an August 2017 rating decision, service connection was granted for chronic bronchitis, left ankle sprain with achilles tendonitis, right ankle sprain, and right knee strain with patellofemoral pain syndrome. These decisions are considered a full grant of benefits sought on appeal, and the appeal concerning those claims are no longer before the Board. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes a May 2017 addendum opinion. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain private treatment records and for addendum opinions.  The Veteran contends that his disorders are related to his military service, specifically from being an offensive lineman during his time as a cadet in the Airforce Academy.

First, regarding all issues on appeal, the Board finds remand is required to obtain private treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2017). The record indicates that the Veteran has obtained treatment from the University of Texas Health Science Center (UTHSC) for the claimed disorders. Although the RO requested records from UTHSC using an address provided by the Veteran, a May 2008 correspondence from a UTHSC physician indicated that medical records were located at another address and that they had forwarded that request on. However, there is no indication that an attempt was made directly by VA to obtain these records from the new address. An attempt to secure these records should be made on remand.

Second, remand is required to obtain addendum opinions. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124.

Regarding his bilateral thumb disorder, the Veteran was afforded a VA examination in December 2016. The Veteran was diagnosed with bilateral thumb sprain. The Veteran reported that he had steady pain, his thumbs were weak, that he experienced extreme pain during certain movements along with swelling, and that the condition had stayed the same since the onset of the symptoms in 1998. Upon examination, range of motion for both thumbs were abnormal or outside normal range. The examiner opined that the Veteran's bilateral thumb arthritis was not at least as likely as not incurred in or caused by thumb injuries that occurred during service, explaining that although there was evidence in the medical record that the Veteran had bilateral thumb sprains during service that were associated with early arthritic changes, the examination and imaging studies did not show any signs or symptoms of current degenerative arthritic changes.  The Board finds that this opinion is inadequate as the examiner provided a negative regarding only arthritis of the thumbs, and not any thumb sprains. Given the diagnoses of bilateral thumb sprain and the other medical evidence on file, an addendum opinion must be obtained. 

Regarding his right big toe disorder, the Veteran was afforded a VA examination in December 2016. A diagnosis was not provided. The examiner remarked that although an inservice STR indicated that a diagnosis of mild right foot hallux valgus, upon examination, there was no current pathology of hallux valgus to render a diagnosis. The examiner opined that the Veteran's right hallux valgus was not at least as likely as not incurred in or caused by hallux valgus and sprain that occurred during service.  The Board finds this opinion is inadequate as it does not address whether there are any other diagnoses of the right big toe.  An October 1997 STR indicates that the Veteran had a right big toe sprain. Furthermore, in July and September 2008 letters from the Air Force Academy Head Trainer, it was indicated that the Veteran had several cases of turf toe - which is a hyperextension sprain. In an April 2009 letter, Dr. FC indicated that both toes have crepitus and pain with forced dorsiflexion and some limited motion and evidence of previous tendinitis along the metatarsophalangeal joint. He stated that the bilateral turf toes that were treated during service had decreased motion in both toes and pain after prolonged walking. Upon remand, an addendum opinion is required. 

Regarding the Veteran's claim for degenerative arthritis of the cervical spine, the Veteran was afforded a VA examination in December 2016. The diagnosis was cervical strain and degenerative arthritis of the spine. The examiner opined that it was less likely than not that the claimed condition was incurred in or caused by service, noting that there was no evidence of neck injuries related to playing football during service. The examiner then noted a record of an injury related to an in-service motor vehicle accident (MVA) in 2002 which resulted in neck strain. The examiner opined that it was less likely than not that the Veteran's neck injury occurred while playing football in military service, but that it was at least as likely as not the Veteran's neck injury occurred when in a MVA in military service.

An addendum opinion was obtained in May 2017. The examiner explained once again that there was no evidence of neck injuries related to playing football while in service, but there was a record of an injury related to an MVA which resulted in neck strain. The examiner found that C-spine X-rays noted degenerative arthritis which was not attributed to any of these incidents. She further opined that the Veteran's trapezius muscle injury was less likely than not due to or caused by military service. The Board finds this opinion to be inadequate for failing to provide a rationale as to why the Veteran's degenerative arthritis was not attributed to any of the in-service incidents. The examiner also did not address the Veteran's contentions that he placed excessive strain and force on his neck and spine as a football player.

Lastly, the Board notes that in the April 2009 letter, Dr. FC noted that the Veteran was an offensive lineman on the football team, and he had a number of joint problems that continue to plague him that were the result of his participation while at the academy. This opinion has not been addressed by the examiner.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records including treatment at the University of Texas Health Science Center. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

2. After any additional records are associated with the claims file, obtain an addendum opinion as to the etiology of the bilateral thumb disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, it shall be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral thumb disorder, including thumb sprains, had onset in, or is otherwise related to, active service.  
The examiner must specifically address: 1) the relevant STRs; 2) a November 2007 treatment record from Dr. F. including symptoms regarding the thumbs; 3) July 2008 and September 2008 statements from AP that Veteran's thumbs were taped daily and he received splints for sprained thumbs on both hands; 4) the April 2009 treatment record from Dr. FC including the statement that the Veteran was an offensive lineman and has a number of joint problems which are the result of his participation while at the academy; and 5) the December 2016 VA examination diagnosing bilateral thumb sprain.

3. After any additional records are associated with the claims file, obtain an addendum opinion as to the etiology of the degenerative arthritis of the cervical spine. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, it shall be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the degenerative arthritis of the cervical spine and/or the cervical sprain had onset in, or is otherwise related to, active service.  
The examiner must specifically address the following:  1) the relevant STRs; 2) the Veteran's statement that as a football player, he placed excessive strain and force on his neck and spine; 3) the April 2009 treatment record from Dr. FC stating that the Veteran was an offensive lineman and had a number of joint problems which are the result of his participation while at the academy; and 4) the December 2016 VA examination and opinion.

4. After any additional records are associated with the claims file, obtain an addendum opinion as to the etiology of the right big toe disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, it shall be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed right big toe disorder had onset in, or is otherwise related to, active service.  
The examiner must specifically address the following:  1) an October 1997 STR of injury of the right great toe; 2) July 2008 and September 2008 statements from AP that the Veteran had several cases of bilateral turf toe and was provided regular treatment; 3) an April 2009 treatment record from Dr. FC indicating crepitus and pain and evidence of previous tendinitis, and the statement that the Veteran was an offensive lineman and has a number of joint problems which are the result of his participation while at the academy; and 4) the December 2016 VA examination report and opinion.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




